             Case 1:21-cv-00399 Document 1 Filed 02/15/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                          for the
                                   District of Columbia

2217 Flagler Place, LLC                                  :
                                                         :
      Plaintiff,                                         :
                                                         :
v.                                                       : Civil Action No. ________________
                                                         :
Toorak Capital Partners, LLC                             :
  Registered Agent                                       :
  The Corporation Trust Company                          :
  820 Bear Tavern Road                                   :
  West Trenton, NJ 08628                                 :
                                                         :
      Defendant.                                         :

                                          COMPLAINT

       Plaintiff 2271 Flagler Place, LLC (“Flagler”) hereby brings this action to against Defendant

Toorak Capital Partners, LLC (“Toorak”), and alleges as follows:

                                     NATURE OF ACTION

           1. This is an action arising from Defendant’s violation of DC Act 23-328, which

               protects real estate borrowers from paying various fees and other costs incurred

               during the Covid-19 pandemic, and DC Code §28-3301, which declares that loans

               secured directly or indirectly by mortgage or deed of trust on residential real estate

               above 24% are unlawful.

                                            PARTIES

           2. Plaintiff Flagler is a District based company engaged in the purchase of real estate.

           3. Defendant Toorak is a company engaged in the business of lending, is not a national

               bank or federally chartered credit union, and is domiciled in New Jersey, and

               transacts business within the District.


                                                 1
  Case 1:21-cv-00399 Document 1 Filed 02/15/21 Page 2 of 6




                           JURISDICTION AND VENUE

4. This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. §1332

   as the parties are from diverse states and the amount of controversy exceeds

   $75,000.

5. Venue is proper in this district pursuant to 28 U.S.C. §1391 as Plaintiff resides in

   this district.

6. Venue is also proper in this district pursuant to 28 U.S.C. §1391 the underlying

   financial documents that give rise to this dispute contain a choice of law provision

   which explicitly states that the District of Columbia will be the venue to resolve

   disputes.

7. Venue is also proper in this district pursuant to 28 U.S.C. §1391(b)(2) because a

   substantial part of the property that is subject of this action is situated.

                                   FACTS

8. On or about July 12, 2019, Flagler executed a promissory note secured by

   mortgage/deed of trust for 2271 Flagler Place in Washington, DC (the “Note”) in

   the original principal amount of $892,750.00.

9. The Note was personally guaranteed on or about the same date by Yvette Freeman.

10. Ms. Freeman is a member of Flagler.

11. The Note was originated by Patch of Land Lending, a California based lender.

12. The original interest rate under the note was 9.85%.

13. The note was subsequently sold to Defendant Toorak.

14. On or about July 14, 2020 Defendant Toorak wrote Ms. Freeman that the Note was

   delinquent “and is currently accruing late charges and default interest.”



                                      2
  Case 1:21-cv-00399 Document 1 Filed 02/15/21 Page 3 of 6




15. On or about August 3, 2020, Ms. Freeman noted that due to the Covid-19 pandemic,

   Plaintiff’s business had been crippled and expressed a desire for Toorak and its loan

   servicer to work with her on a payment extension.

16. On or about August 4, 2020, in response to Defendant Toorak’s email asking for

   the length of extension Plaintiff sought, Ms. Freeman responded with a request for

   a three-month extension.

17. On or about August 5, 2020 Toorak, through its financial servicer Cohen Financial,

   advised that it would allow an extension only after Flagler covered two missed

   payments that were due 6/1/2020 and 7/1/2020.

18. For each of these two payments, Toorak charged: 1) interest and fees of $7,327.99;

   2) default interest of $10,527, and a late charge of $1,319.04.

19. On or about August 28, 2020, Defendant Toorak through counsel advised that

   Flagler was in default under the Note due to failure to timely make payments under

   the Note.

20. While not specified in its August 28, 2020 default letter, Defendant Toorak appears

   to have claimed that default was due to one missed interest payment, due June 1,

   2020.

21. Indeed, just one day earlier, on or about August 27, 2020, another company –

   Special Service America, LLC (“SSA”) – wrote Plaintiff Flagler that SSA owned

   the Note and claimed default due to one missed interest payment on June 1, 2020.

22. On or about December 17, 2020 Defendant Toorak, working in concert with SSA,

   sent Plaintiff Flagler a payoff quote.




                                     3
  Case 1:21-cv-00399 Document 1 Filed 02/15/21 Page 4 of 6




23. The payoff quote listed the following alleged debts and fees owed by Plaintiff

   Flagler: $57,402.59 in accrued interest; $68,074.67 in accrued default interest;

   $500 for a primary servicing fee; $$2,2500 for a special servicing fee; $750 for

   legal review; $44,637.50 for late fees, $695 for a payoff preparation fee.

24. The default interest reflected in the payoff quote was a rate of 24% (9.85% +

   14.15%) accruing from May 11, 2020 through December 21, 2020.

25. During May 11, 2020 through December 21, 2020 a public health emergency period

   declared by the Mayor existed.

26. Plaintiff Flagler ultimately paid all interest and fees claimed by Defendant Toorak

   for fear of the further imposition of unlawful fees and interest, and was financially

   harmed thereby.

27. Defendant Toorak’s imposition and collection of default interest and other fees

   occurred during the public health emergency period declared by the Mayor violated

   the law.

              COUNT 1 – Violation of DC Act 23-328 §401

28. Plaintiff Flagler alleges all preceding allegations.

29. DC Act 23-328 §401 provides a number of protections for borrowers, including:

       a. A requirement that mortgage lenders develop a deferment program for

           borrowers that grants a 90-day payment deferment for borrower applicants;

       b. A waiver for “any late fee, processing fee, or any other fee accrued during

           the period of time for which the Mayor has declared a public health

           emergency pursuant to the Public Emergency Act.”

30. Defendant Toorak failed to adhere to these requirements.



                                       4
  Case 1:21-cv-00399 Document 1 Filed 02/15/21 Page 5 of 6




31. Plaintiff Flagler was financially harmed thereby.

               COUNT 2 – Violation of DC Code §26-905

32. Plaintiff realleges all preceding allegations.

33. DC Code §28-3301 provides that 24% is the maximum rate of interest for a first

   purchase mortgage or first purchase deed of trust on residential real property.

34. DC Code §26-905 broadly defines the rate of interest as including “all fees,

   expenses, demands, and services of every character, including notarial and

   recording fees and charges, except upon the foreclosure of the security.”

35. To whatever extent Defendant Toorak foreclosed on the Note, it did so unlawfully

   by failing to adhere to the provisions of DC Act 23-328 §401.

36. As a result of Defendant Toorak’s imposition of 24% interest and the inclusion of

   other fees associated with the Note, Defendant Toorak collected from Plaintiff

   Flagler a sum in excess of the lawful maximum interest allowable for a loan secured

   by a mortgage under DC Code §26-905.

37. As a result, Defendant Toorak is liable to forfeit all interest so contracted for or

   received; and in addition thereto shall forfeit to the borrower a sum of money, to be

   deducted from the amount due for principal, equal to one-fourth of the principal

   sum of the Note.

                      COUNT 3 – Unjust Enrichment

38. Plaintiff Flagler realleges all preceding allegations.

39. Defendant Toorak unlawfully imposed and collected fees and interest during a

   public health emergency period declared by the Mayor.




                                       5
      Case 1:21-cv-00399 Document 1 Filed 02/15/21 Page 6 of 6




     40. As a result, Plaintiff has been financially harmed by Defendant Toorak’s unjust

        enrichment.

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court order:

A.      Defendant to forfeit all interest so contracted for or received at a sum to be

        determined at trial, but no less than $174,309.76; and

B.      Defendant to forfeit to the Flagler a sum of money, to be deducted from the

        amount due for principal, equal to one-fourth of the principal sum of the Note,

        which is not less than $223,187.50; and

C.      Reasonable attorney’s fees and costs; and

D.      Any other such relief as this Court may deem proper and just.



Date: February 15, 2021        Respectfully Submitted,


                               /s/ Sheridan England
                               Sheridan England
                               S.L. England, PLLC
                               1800 Diagonal Road, Suite 600
                               Alexandria, VA 22314
                               (202) 759-2333
                               sheridan@slengland.com


                   CERTIFICATE OF JUDICIAL SERVICE

I certify that this Complaint was served on ECF.

                                       /s/_Sheridan England
                                       Sheridan England, Esq.




                                          6
